DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 1/25/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
	All references listed in the IDS dated 5/09/2019 have been considered.
Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 9, and 17 contain variations on the limitation of “responsive to the input indicating the instruction to perform the action related to appointments, determine that the computing device is proximate to a physical location where appointments are schedulable” as Claims 2-8, 10-16, and 18-20 are rejected due to their dependence upon Claims 1, 9, and 17 respectively.
	Claims 2-3 and 10-11 further narrow the above-quoted limitation of Claims 1 and 9, but do not cure the ambiguity thereof.  As such, these claims are indefinite for the same reasons.  Claims 4 and 12 are rejected due to their dependence upon Claims 3 and 11 respectively.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 9, and 17, the limitations of receive input indicating an instruction to perform an action related to appointments; responsive to the input indicating the instruction to perform the action related to appointments, determine that the computing device is proximate to a physical location where appointments are schedulable; and responsive to determining that the computing device is proximate to the physical location:  receive, using the communications module, information related to scheduling appointments at the physical location; present, via the output module, an indication based on the received information; receive, via the input module, input requesting an action in relation to an appointment at the physical location; and send, using the communications module, an indication to initiate the 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a computing device; a processor; an input module coupled to the processor; an output module coupled to the processor; a communications module coupled to the processor; a memory coupled to the processor and storing instructions that, when executed by the processor, cause the computing device to perform various limitations; and a non-transitory computer-readable storage medium storing instructions that, 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-8, 10-16, and 18-20, describing various additional limitations to the system of Claim 1, the method of Claim 9, or the product of Claim 17, amount to substantially the same unintegrated abstract idea as Claims 1, 9, and 17 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 10 disclose a location module coupled to the processor, wherein determining that the computing device is proximate to the physical location includes determining a location of the computing device using the location module (merely using a computer as a tool to perform a judicial exception), which does not integrate the claims into a practical application.
Claims 3, 11, and 18 disclose further comprising an image capture module coupled to the processor (merely using a computer as a tool to perform a judicial exception), and 
Claims 4, 12, and 19 disclose presenting, via the output module, the captured image with the particular physical object replaced by a user interface including the indication based on the received information (generally linking the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claims into a practical application.
Claims 5 and 13 disclose wherein the information related to scheduling appointments at the physical location includes information related to available appointments at the physical location (merely narrowing the field of use), and wherein the requested action includes a request to book one of the available appointments (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.  
Claims 6 and 14 disclose receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (an abstract idea in the form of a certain method of organizing human activity); detect that a current time falls within an interval encompassing a start time of the prior appointment (an 
Claims 7 and 15 disclose wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (an abstract idea in the form of a certain method of organizing human activity) and wherein an indication to check-in for the prior appointment is sent responsive to receiving the input (an abstract idea in the form of a certain method of organizing human activity), which do not integrate the claims into a practical application.
Claims 8 and 16 disclose wherein the received information further includes one or more promotions identified based on a profile associated with the computing device (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claim 20 discloses receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (an abstract idea in the form of a certain method of organizing human activity); detect that a current time falls within an interval encompassing a start time of the prior appointment (an abstract idea in the form of a mental process); and present an option to check-in for the prior appointment (an abstract idea in the form of a certain method of organizing human activity); wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (an abstract idea in the form of a certain method of organizing human activity) and wherein an indication to check-in for the prior 
Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rjeili et al (PGPub 20140344420) (hereafter, “Rjeili”).  
Regarding Claims 1, 9, and 17, Rjeili discloses the following limitaitons
A computing device (Abstract; ¶ 0035-0037; Fig. 2; mobile device); 
a non-transitory computer-readable storage medium storing instructions executable by a processor (¶ 0034-0037; Fig. 2; software may be stored within memory and/or other storage to provide instructions to processor to perform various functions); 
a processor (¶ 0035-0037; Fig. 2; processor);
an input module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
an output module coupled to the processor (¶ 0035-0037; Fig. 2; input/output device);
a communications module coupled to the processor (¶ 0035-0037; Fig. 2; network interface); 
a memory coupled to the processor and storing instructions executable by a processor (¶ 00335-0037; Fig. 2; software may be stored within memory  and/or other storage to provide instructions to processor to perform various functions);
receive input indicating an instruction to perform an action related to appointments (¶ 0150-0151, 0162-0163, 0170; Fig. 14; mobile device takes a picture of a tag, barcode, or placard of a conference room to request associated information);
responsive to the input indicating the instruction to perform the action related to appointments, determine that the computing device is proximate to a physical location where appointments are schedulable (Abstract; ¶ 0005, 0102-103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device determines that the device is proximate to a location such as a conference room; user is necessarily proximate to the location in order to use the mobile device to take a picture of the room's tag, barcode, or placard); 
responsive to determining that the computing device is proximate to the physical location:  receive, using the communications module, information related to scheduling appointments at the physical location (¶ 0007, 0154, 0165, 0170; Fig. 14; Claim 8;  identifies the conference room associated with the input; retrieves information associated with the conference room and features/capabilities thereof, said information including the room meeting and vacancy schedule);
present, via the output module, an indication based on the received information (¶ 0154-0157, 0166, 0170; Fig. 14; mobile device displays the information associated with the conference room);
receive, via the input module, input requesting an action in relation to an appointment at the physical location (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; user may access the features and functionalities of the conference room, including reserving a location and/or scheduling a meeting); and
send, using the communications module, an indication to initiate the requested action (¶ 0154-0155, 0159, 0167, 0170; Fig. 14; system controls an object such as a conference room in respose to a command from the mobile device).  
Regarding Claims 2 and 10, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili additionally discloses wherein determining that the computing device is proximate to the physical location includes determining a location of the computing device using the location module (Abstract; ¶ 0005, 0102-103, 0150-0151, 0162-0163, 0170; Fig. 14; mobile device determines that the device is proximate to a location such as a conference room; mobile device location may be determined by GPS, Bluetooth, NFC, etc.).  
Regarding Claims 3, 11, and 18, Rjeili discloses the limitations of Claims 1, 9, and 17.  Rjeili additionally discloses:
further comprising an image capture module coupled to the processor (¶ 0005, 0007, 0124, 0150; Fig. 2; mobile device input may include a camera);
wherein determining that the computing device is proximate to the physical location includes:  capturing, using the image capture module, an image of a portion of an 
detecting that the captured image includes a particular physical object expected in the physical location (¶ 0150-0154, 0164, 0170; captured image is analyzed to detect objects therein, such as a conference room placard, a printer label having a printer network name, etc.; mobile device location is determined based on the identified object).  
Regarding Claims 4, 12, and 19, Rjeili discloses the limitations of Claims 3, 11, and 18.  Rjeili additionally discloses wherein the instructions, when executed by the processor, further cause the computing device to:  present, via the output module, the captured image with the particular physical object replaced by a user interface including the indication based on the received information (¶ 0155-0156, 0166, 0169-0171; Figs. 15A-C; object data and functionalities are presented to the user via an augmented reality display on the user's mobile device; display the conference room information in an augmented reality view along with the image of the conference room placard).  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Thompson et al (PGPub 20140257883) (hereafter, “Thompson”).
Regarding Claims 5 and 13, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili does not explicitly disclose but Thompson does disclose:
wherein the information related to scheduling appointments at the physical location includes information related to available appointments at the physical location (¶ 0064; Fig. 7; retrieves and displays data associated with this enterprise resource; data can include dates, available times, locations, etc.); and 
wherein the requested action includes a request to book one of the available appointments (¶ 0064, 0067; Figs. 7, 9; user can select a reserve room button that corresponds to the resource, day, and time that the user would like to reserve).  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the scheduling functionality of Thompson with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Thompson are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Claims 6-7, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Holmes et al (PGPub 20170357917) (hereafter, “Holmes”).
	Regarding Claims 6 and 14
receive an indication that a prior appointment associated with the computing device was previously scheduled for the physical location (¶ 0215-0216, 0456-0457; system obtains a reservation schedule for the meeting space to identify candidate user IDs associated with participants of the upcoming reservation; in response, the system confirms the user if the user ID associated with the proximity indicator matches one of the identified user IDs);
detect that a current time falls within an interval encompassing a start time of the prior appointment (¶ 0215-0216; Fig. 6A; the status indicator indicates "reserved" between the early check-in threshold and the check-in deadline; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline); and
present an option to check-in for the prior appointment (¶ 0215-0216; Fig. 6A; allows the user to check-in to an upcoming reservation while the current time is between the early check-in threshold and the check-in deadline; user interface prompts the user to "slide to check-in").  
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the check-in functionality of Holmes with the resource reservation system of Reiji because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Holmes are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of 
Regarding Claims 7 and 15, Rjeili discloses the limitations of Claims 6 and 14.  Rjeili does not explicitly disclose but Holmes does disclose:
wherein the input requesting the action includes input selecting the option to check-in for the prior appointment (¶ 0219; Figs. 6A-6B; user performs a left-to-right swipe gesture over the check-in prompt); and 
wherein an indication to check-in for the prior appointment is sent responsive to receiving the input (¶ 0219; Figs. 6A-6B; status indicator changes to "Meeting in Progress" in response to the left-to-right swipe gesture over the check-in prompt).  
The motivation to combine remains the same as for Claim 6. 
	Regarding Claim 20, Rjeili discloses the limitations of Claim 17.  Rjeili does not explicitly disclose but Holmes does disclose the limitations of Claim 20 in the same way as for Claims 6-7.  The motivation to combine remains the same as for Claim 6.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rjeili in view of Banatwala et al (PGPub 20160171891) (hereafter, “Banatwala”).  
	Regarding Claims 8 and 18, Rjeili discloses the limitations of Claims 1 and 9.  Rjeili does not explicitly disclose but Banatwala does disclose wherein the received information further includes one or more promotions identified based on a profile associated with the computing device (Abstract; ¶ 0083; Figs. 7A, 7F; it is determined whether any offers should be made to users who have accounts; such offers are presented).  
KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Banatwala are applicable to the base device (Reiji), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20150039357 – “Systems and Methods for Providing on Demand Business Resources,” Segal et al, disclosing a system for reserving business resources including conference rooms, including the offering of profile-based benefits
PGPub 20190012614 – “Information Processing Apparatus, Resource Reservation System, and Information Transmission Method,” Yamada et al, disclosing a conference room reservation system with check-in functionality



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628